Landon, J.
(dissenting):
The appellant urges, that the- plaintiff by his demand that the sheriff’s fees upon the execution be taxed according to law, elected *441to adopt that remedy, and therefore cannot maintain this action-Section 3287, Code Civil Procedure, provides, that “ each sheriff or coroner who, upon the collection of an execution * * * claims any fees which have not been taxed, must, upon the written demand of the person liable to pay the same, cause them to be taxed within, the county, upon notice to the person making the demand, by a justice of the Supreme Court or a county judge. After such a demand, is made, the officer cannot collect his fees until they have been so taxed.”
It is thus made the duty of the sheriff to procure the taxation of his fees. In this case the fees were taxed, but the sheriff, dissatisfied with the taxation, procured, upon appeal, an order reversing the taxation, and no subsequent taxation was ordered or made. The demand for taxation, made upon the day of sale, ought not to be effective to postpone the sale. (Van Gelder v. Van Gelder, 26 Hun, 356.) But the sheriff should procure the taxation within a reasonable time afterwards, and ought not to be allowed to retain any greater sum as fees than the taxation accords him. The sheriff sold the plaintiffs real estate by virtue of the law which the plaintiff was powerless to resist. The law accords the sheriff certain fees, which, if taxed upon demand, the plaintiff cannot resist. But the section of the Code above cited, protects him, upon his demand, from illegal or extortionate exaction. He made the demand, but has not been granted the protection. The sheriff is in the wrong. He can collect no fees, after such demand, until they have been taxed, and therefore without a taxed bill he has, strictly speaking, no title to the money retained by him as fees. This action, therefore, is well brought, and the sheriff is liberally treated in being allowed to retain so much of the moneys in his hands as might have been taxed in his favor. The plaintiff by demanding a taxation gave the sheriff an opportunity to protect himself, and had the sheriff accepted the taxation, the plaintiff no doubt would have been bound by it, but the plaintiff thereby did nothing inconsistent with Ms right to bring an action against the sheriff for moneys the latter neglected to establish any right to retain.
The referee allowed the sheriff all the fees the law warranted. When the sale was postponed, the' publication of the notice of sale was continued, but not renewed (Code Civil Pro., § 3307), and hence *442only fifty cents per folio was chargeable for “ continuing the publication,” every such publication being “subsequent” to the first. (Id., § 3317.) The sheriff was entitled to only one fee of two dollars for advertising the property. The statute provides no more. (Id., § 3307, sub. 9.) The referee finds that the sheriff incurred no “ trouble and expense in taking care of the property,” by reason of the stays granted, and hence was entitled to no compensation therefor uiider subdivision 7 of section 3307. His actual trouble was in attending to the postponements, and for this no fees are allowed. The judgment should'be affirmed, with costs.
Judgment reversed, new trial granted, reference discharged, costs to abide event.